DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-6, 9-18, and 20 were amended in the reply filed March 10, 2021.  Claims 1-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments regarding Rowley's failure to teach resolving conflicts in the manner recited (see Remarks, 13) are persuasive and the rejections made under § 103 are withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that "the conflict resolution feature in combination with the system level interaction (e.g., gathering data from the at least one internal system and at least one external system) in claims 1, 10, and 16 renders the claims patent eligible because the conflict resolution feature in combination with the system level interactions improves the functioning of the computer itself."  Remarks, 15.  Data gathering is not sufficient to integrate the abstract idea into a practical application.  MPEP 2106.05(g).  "As many cases make clear, even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract."  SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citation omitted).  
Applicant does not explain why the conflict resolution feature improves the functioning of the computer.  The recited "conflicts" further limit the abstract membership attributes (e.g., one member has a higher priority than the other—see published application ¶ 0040).  They are not technological in their nature.  As such, the 
The conclusory assertion in the Specification that the engine improves the functionality of the computer (Remarks, 15) is not sufficient to overcome the rejection.  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").
With respect to claims 2, 15, and 20 (see Remarks, 15-16), gathering data in "real time" is still data gathering at Step 2A – Prong 2, and therefore insufficient to integrate the abstract idea into a practical application.  Applicant does not explain how this improves the functioning of a computer.  It requires nothing more than broadly using the Internet as a tool to perform the abstract idea.  See Specification ¶ 0020 ("The network 106 can be a public work such as the Internet").  A real time data connection is mentioned only once in the Specification (¶ 0026), at no appreciable level of detail.  See also Alice Corp., 134 S. Ct. at 2360, finding "Nearly every computer will include a 'communications controller' and 'data storage unit' capable of performing the basic calculation, storage, and transmission functions required by the method claims."  Accordingly, the rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including receive a redemption request from a member, the redemption request identifying the member, a property, and dates of use for the property; gather data corresponding to the redemption request; resolve any conflicts that exist between attributes available from the systems based on a prioritization that lists the systems in a hierarchical order, the hierarchical order indicating that of the systems corresponding to a contract of the member has a highest priority; perform rate calculations based on the attributes to determine one or more rates for the property; present the one or more rates to the member in compliance with rate rules; receive an indication that the member desires to redeem points to obtain the property at one of the one or more rates presented; and2Attorney Docket No. 4705-00100 deduct the points for the property at the one of the one or more rates from a member's account for the property after confirmation that the member has a sufficient amount of the points to redeem; and to obtain the property for the member.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel planning behaviors of persons and related transactional/commercial calculations and activities regarding travel club memberships (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).    
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014)—using an advertisement as currency/medium of exchange for a good, similar because at another level of abstraction the claims could be characterized as using membership points as currency/medium of exchange for travel; Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (receiver; a memory coupled to the receiver, the memory storing instructions; a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor; at least one internal system within the apparatus and at least one external system; a transmitter coupled to the processor and configured to instruct one or more of the at least one external system; computer program product comprising computer executable instructions stored on a non-transitory computer readable medium—all recited at a high level of generality).  
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "engines," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  Although the claims recite retrieving data from the internal and external systems, this is also merely a data gathering activity (See MPEP 2106.05(g)). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements identified above are known and conventional computing elements (see published Specification ¶¶ 0020, 29-32, 35 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the ordering of human activities).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Although claims 2, 15, and 20 recite gathering data in real time from the external system, this amounts to mere data gathering activities (see MPEP 2106.05(g)) and 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (i.e., they are only described at a high level of generality, see ¶ 0026—real time data gathering, ¶¶ 0023-27—databases, ¶¶ 0020 & 0051—electronic device).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gramann, et al., U.S. Pat. Pub. No.  2001/0049613 (Reference A of the attached PTO-892) relates to a redemption rate determination engine for travel services. 
Laufer, U.S. Pat. Pub. No.  2004/0006507 (Reference B of the attached PTO-892) relates to a redemption rate determination engine for travel services.
Handler, et al., U.S. Pat. Pub. No.  2005/0137934 (Reference C of the attached PTO-892) relates to a redemption rate determination engine for travel services.
Boyer, et al., U.S. Pat. Pub. No.  2008/0059252 (Reference D of the attached PTO-892) relates to a redemption rate determination engine for travel services.
Petrowich, U.S. Pat. Pub. No.  2014/0089019 (Reference E of the attached PTO-892) relates to a redemption rate determination engine for travel services.
McHale, et al., U.S. Pat. Pub. No.  2018/0108010 (Reference F of the attached PTO-892) relates to a redemption rate determination engine for travel services.
Halprin Limor, et al., U.S. Pat. Pub. No.  2019/0332661 (Reference G of the attached PTO-892) relates to a redemption rate determination engine for travel services.
Cotton, When I Add On Points to a Different Resort Do I Now Have Booking Priority at Both Resorts?, DVC Resale Market, Sept. 2014, available at https://www.dvcresalemarket.com/blog/when-i-add-on-points-to-a-different-resort-do-i-now-have-booking-priority-at-both-resorts/ (Reference U of the attached PTO-892) relates to a redemption rate determination engine for travel services.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628